ON PETITION FOR REHEARING
PER CURIAM.
The respondents in their petition for rehearing contend that this court was in error in decreeing that the real property in their possession on May 24, 1964, be transferred to the plaintiff union. It is their contention that the real property, the Union Hall, was not and never had been the property of Local No. 68 of the International Brotherhood of Pulp, Sulphite and Paper Mill Workers, AFL-CIO.
We have re-examined the evidence upon this issue and are now of the opinion that, since the trial court did not pass upon this issue and the evidence upon this facet of the case does not appear to have been fully developed, we should not make a final determination upon this record.
Therefore, our former opinion is modified and the cause remanded to the trial court for determination of whether the assets of the building corporation are or are not within the terms of the forfeiture clause.
In all other respects our former opinion is adhered to.
Petition for rehearing is denied.